Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/901,389 filed 6/15/20 as a C-I-P pf application serial number 29/696,294 which is now U.S. Patent D895045.  Claims 1-9 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings filed 6/15/20 are approved.

The information disclosure statement (IDS) submitted on 6/15/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: the closes prior art of record appears to be U.S. Patent 10,948,259 to Keller and U.S. Patent 4,817,579 to Mathias.
Keller provides a portable device removably attached to an archers bow including a panel having a camouflaged pattern, the panel having a sighting/shooting port 212.  A bow attachment bracket 219 is slidably mounted to a blind attachment bracket 221 and held by fastener 710.  The blind attachment bracket is terminally attached to a rod 406.  The panel is disclosed as a rigid panel or a rigid frame covered with a fabric or mesh.  It is not disclosed as foldable as required by clam 1.
Mathias provides a portable device removably attached to an archers bow including a panel having a camouflaged pattern, the panel having a sighting/shooting port 19.  A bow attachment bracket 21 is mounted to a blind attachment bracket 12 and held by fastener assembly 29/30.  The blind attachment bracket is terminally attached to a rod 11.  The panel is not disclosed as foldable nor is there a stabilizer track as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636